In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-1259V
                                       Filed: April 4, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
JAMES D. ELLIS,               *
                              *                               Special Master Gowen
           Petitioner,        *
                              *                               Decision on Attorneys’
v.                            *                               Fees and Costs.
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Christine M. Becer, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On October 27, 2015, James D. Ellis (“petitioner”) filed a petition pro se pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving a trivalent influenza (“flu”) vaccine or a pneumococcal vaccine
on October 24, 2012, he suffered meningitis and left arm cellulitis. Petition at ¶ 5, filed Oct. 27,
2015. On December 3, 2015, petitioner’s counsel entered an appearance in this case. On February
4, 2016, I dismissed this petition upon respondent’s motion to dismiss as the claims were barred
under section 300aa-16(a)(2) and section 300aa-11(c)(1)(D)(i) of the Vaccine Act. See Decision,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
docket no. 12, filed Feb. 4, 2016.

        On March 31, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests a total amount of $5,807.11 for attorneys’ fees and costs. Motion for Fees and
Costs at ¶ 1, filed Mar. 31, 2016. “Respondent has no objection.” Id. at ¶ 2. In accordance with
General Order #9, petitioner represents that he did not incur any reimbursable costs in pursuit of
this claim. Id. at ¶ 3.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). I have reviewed the time records and costs submitted by the petitioner and they appear
reasonable. Based on the reasonableness of petitioner’s application, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       Andrew D. Downing, of Van Cott & Talamante, PLLC, in the amount of $5,807.11.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2